Citation Nr: 1236520	
Decision Date: 10/22/12    Archive Date: 11/05/12	

DOCKET NO.  06-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESSES AT HEARING ON APPEAL
 
The appellant, his spouse, and sister
 
 

ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1972 to March 1974, and from September 1983 to July 1992.  
 
This case originally came before the Board of Veterans Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
 
In a decision of August 2007, the Board, among other things, denied entitlement to increased evaluations for the Veteran's service-connected traumatic arthritis of the right and left knees.  

In an Order of April 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2007 decision to the extent that decision denied entitlement to increased evaluations for traumatic arthritis of the right and left knees.  In so doing, the Court remanded the Veteran's case for action consistent with a March 2008 Joint Motion for Remand.  
 
In September 2008, the Board once again denied entitlement to increased evaluations for traumatic arthritis of the right and left knees.  The appellant appealed and in a Memorandum Decision of February 2011, the Court vacated the Board's September 2008 decision.  In so doing the Court remanded the Veteran's case to the Board for action consistent with that Memorandum Decision.  
 
In February 2012, the Veteran's case was remanded for additional development.  Subsequent to that action, the RO, in a rating decision of March 2012, granted separate 20 percent evaluations for instability of the right and left knee.  At that same time, the RO granted entitlement to a total disability rating based upon individual unemployability.  

Based on an Informal Hearing Presentation of August 2012, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for eleven additional disabilities, claimed as secondary his service-connected psychiatric disorder.  See page 2 of the representative's August 2012 informal hearing presentation.  

In addition, it would appear that, based on that same Informal Hearing Presentation, the Veteran seeks entitlement to special monthly compensation at the housebound rate based on a theory that he is unemployable "due solely" to his service-connected bilateral knee disabilities.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  
 
 
FINDINGS OF FACT
 
1.  Traumatic arthritis of the right knee is presently characterized by a range of motion of no less than 5 to 70 degrees, and, following repetition, no less than 5 to 50 degrees, accompanied by pain, with no evidence of a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees, or any malunion of the tibia and fibula productive of moderate knee or ankle disability, dislocation of the semilunar cartilage, or ankylosis of the knee.  
 
2.  Traumatic arthritis of the left knee is presently characterized by a range of motion of no less than 0 to 90 degrees, and, following repetition, no less than 0 to 65 degrees, accompanied by pain, with no evidence of a limitation of flexion to 30 degrees, or a limitation of extension to 15 degrees, or any malunion of the tibia and fibula productive of moderate knee or ankle disability, dislocation of the semilunar cartilage, or ankylosis of the knee.  
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011 ); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5260, 5261, 5262 (2011).  
 
2.  The criteria for an evaluation in excess of 10 percent for traumatic arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258, 5260, 5261, 5262.  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in September 2005 and February 2012 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  The claim was readjudicated in March 2012.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA, his multiple contentions, as well as those of his spouse and sister, offered during the course of a hearing before the undersigned Veterans Law Judge in February 2007.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
 
Increased Ratings
 
The Veteran in this case seeks entitlement to increased evaluations for traumatic arthritis of the right and left knees.  In pertinent part, it is contended that current manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 10 percent schedular evaluations now assigned.  
 
Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, the regulations do not give past medical reports precedence over current findings.  Significantly, although regulations require that a disability be viewed in relation to its recorded history, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability which might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be assigned for different time periods.  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, and other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  
 
In an October 1994 rating decision VA assigned noncompensable evaluations for traumatic arthritis of each knee.  In an August 2002 rating decision each knee was assigned a 10 percent rating effective November 5, 2001.
 
At the time of a VA orthopedic examination in December 2004, the Veteran reported taking medications, including anti-inflammatory medication and narcotics.  When questioned, the Veteran indicated that he was able to ambulate, though he found it necessary to utilize a cane, and that he could walk approximately 50 yards.  According to the Veteran, he was restricted by knee pain as well as his heart condition.  When further questioned, the Veteran indicated that he often suffered from a dull, achy constant knee pain.  Moreover, on occasion, he would experience some "clicks and pops," though without pain.  The Veteran denied any problems with locking, however, he reportedly did experience some swelling in the knees.  According to the Veteran, he had not experienced a flare-up in over six months.  However, were he to experience a flare-up, it was more often than not the result of increased activity.  According to the Veteran, he utilized a cane when he walked, and occasionally used a walker.  On the day of examination, he presented in a wheelchair.  Noted at the time was that the Veteran wore braces on both of his knees which offered him some support.  
 
On physical examination, the Veteran was in a wheelchair, and wearing bilateral knee braces.  Examination of the knees showed the skin to be intact, with no evidence of any swelling, ecchymosis, or gross deformity.  At the time of examination, there was no evidence of any joint effusion.  However, the Veteran did exhibit a very minimal crepitance bilaterally in the patellofemoral region.  Range of motion measurements were full both actively and passively, extending from 0 to 140 degrees, with some mild pain in the last five degrees of flexion bilaterally.  According to the examiner, this was unchanged with repetitive motion.  The Veteran exhibited no joint line tenderness, and knee ligaments were intact to both anterior and posterior drawer test.  At the time of examination, the Lachmann test was negative, though there was some evidence of mild laxity bilaterally with good end points on valgus stressing.  No laxity was present with varus stressing, and McMurray's test was negative bilaterally.  Neurovascular status was intact, and the Veteran's knee compartments were described as soft.  Radiographic studies of the Veteran's knees showed evidence of minimal medial joint line narrowing when compared to the lateral joint, with no evidence of any osteophytic changes.  The clinical impression was mild bilateral knee degenerative arthritis.  According to the examiner, at the time of examination, the Veteran exhibited minimal fatigability, as well as decreased endurance and strength secondary to mild degenerative arthritis of the knees.  
 
During the course of VA outpatient treatment in January 2008, both of the Veteran's knees showed some evidence of synovial thickening, though with no evidence of any definite effusion.  
 
At a March 2012 VA orthopedic examination the Veteran indicated that, over the course of the past few years, he felt as if his knees were getting worse.  More specifically, he felt as if there was a tingling pain, as well as "shooting pains" in his knees.  When questioned, the Veteran described frequent popping/cracking in his knees when he attempted to walk.  Moreover, the Veteran stated that were he to walk more than a few feet, he would experience sharp shooting pains, in conjunction with a feeling of weakness as if his knees were going to "give out."  According to the Veteran, he experienced pain all of the time in both of his knees.  Moreover, approximately two to three times per week, he reportedly had some intermittent swelling.  When questioned, the Veteran indicated that his right knee was slightly worse than his left.  Moreover, according to the Veteran, his knees would at times "give out," resulting in his having fallen four to five times over the past year.  At the time of examination the Veteran reported he wore braces on both knees were he to be getting up or engaging in any activity.  When further questioned, the Veteran indicated that he experienced "flare-ups" approximately one to two times per week lasting about a day, during which time he experienced severe pain such that he could hardly walk.  Accordingly, the Veteran remained sitting as much as possible, and used both heat and medication.  
 
On physical examination right knee flexion was to 70 degrees, with extension to 5 degrees, and pain beginning at 0 degrees.  Range of motion measurements of the left knee showed flexion to 90 degrees, with extension to 0 degrees, and pain beginning at 10 degrees.  Following three repetitions, range of motion measurements of the right knee showed flexion to 50 degrees, with extension to 5 degrees.  Range of motion measurements of the left knee showed flexion to 65 degrees, with extension to 0 degrees.  According to the examiner, there was some evidence of weakened movement, excess fatigability, incoordination, and disturbance of locomotion attributable to the Veteran's bilateral knees.  Moreover, there was tenderness or pain to palpation at the joint line or soft tissues in both knees.  Muscle strength testing showed active movement against some resistance for bilateral knee flexion, as well as normal strength for bilateral knee extension bilaterally.  According to the examiner, the Veteran experienced great difficulty with full extension of the knees upon standing, as exemplified by complaints of pain and/or stiffness, and the wearing of bilateral knee braces.  Moreover, there was evidence of easy fatigability on active range of motion/muscle strength testing, but no evidence of either crepitus or edema.  
 
Reportedly, a March 2007 right knee magnetic resonance imaging study showed a marrow signal within the distal femur and proximal tibia which was normal, as well as intact menisci without evidence of tear or disruption.  The anterior and posterior cruciate ligaments, as well as the medial and lateral collateral ligaments were intact, and both the quadriceps and patellar tendons within normal limits.  May 2011 radiographic studies of the knees were consistent with the presence of bilateral mild to moderate degenerative joint disease bilaterally.  Upon review of the claims file, it was the opinion of the examiner that weakness in the Veteran's knees appeared to be primarily related to generalized disuse atrophy of the surrounding muscle groups, as well as the severity of bilateral knee pain (as evidenced by decreased range of motion on repetitive motion testing) rather than laxity/instability of the knee joints themselves.  
 
As noted above, the Veteran is currently in receipt of separate 20 percent evaluations for instability of his service-connected right and left knees.  The propriety of those ratings is not a question over which the Board may currently exercise jurisdiction.  38 U.S.C.A. § 7105.  Accordingly, what remains to be determined is the extent of disability attributable solely to the Veteran's arthritis of each knee.  
 
In that regard, arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a and Part 4, Code 5003.  
 
Pursuant to applicable law and regulation, a 10 percent evaluation may be assigned where there is documented evidence of malunion of the tibia and fibula, with slight knee or ankle disability.  A 10 percent evaluation is similarly in order where there is evidence of removal of the semilunar cartilage which is symptomatic, or genu recurvatum.  Finally, a 10 percent evaluation is in order where there is evidence of a limitation of flexion to 45 degrees, and/or a limitation of extension to 10 degrees.  
 
A 20 percent evaluation is warranted where there is evidence of malunion of the tibia and fibula, with moderate knee or ankle disability, or dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent evaluation is also in order where there is a limitation of flexion to 30 degrees, and/or a limitation of extension to 15 degrees.  Finally, an increased evaluation may be assigned where there is documented evidence of ankylosis (favorable or unfavorable) of the knee.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 5262, 5263.  
 
Based on the aforementioned evidence it is clear that no more than a 10 percent evaluation is warranted for traumatic arthritis of each of the Veteran's knees.  While the December 2004 VA orthopedic examination revealed some evidence of very minimal crepitance bilaterally in the patellofemoral region, range of motion measurements in each knee were entirely within normal limits.  While some mild pain was present in the last 5 degrees of flexion bilaterally, this was unchanged with repetitive motion.  Moreover, at the time of examination, there was no evidence of any swelling, ecchymosis, deformity, or joint effusion. 
 
By the March 2012 VA orthopedic examination range of motion for each of the Veteran's knees had decreased, both initially, and following three repetitions.  That decrease in the appellant's range of knee motion is, however, insufficient to warrant the assignment of an increased, which is to say, 20 percent evaluation for either of the Veteran's knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

As noted, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however (as in this case), the limitation of motion of a specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affective by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion is to be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Even taking into account the Veteran's loss of motion due to pain, his adverse symptomatology does not equate to the criteria for a compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and/or 5261.  Nor has it been demonstrated that the Veteran suffers from any malunion of the tibia and fibula, dislocation of the semilunar cartilage, or ankylosis of either knee.  Under the circumstances, no more than a 10 percent evaluation is warranted for the Veteran's service-connected traumatic arthritis of the right or left knee.  
 
In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether it is appropriate to apply "staged" ratings.  However, in the case at hand the evidence shows that, over the course of the Veteran's current appeal, symptomatology attributable to traumatic arthritis of the right and left knees has been appropriately rated.  Moreover, based on a review of all the evidence of record, the Board is of the opinion that the disability picture presented by traumatic arthritis of the knees is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee is denied.  
 
Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


